BLACK MOUNTAIN CAPITAL CORPORATION (formerly Mercury Partners & Company Inc.) First Quarter Report March 31, 2007 Black Mountain's shares are quoted on the NASD OTC Bulletin Board in the United States under the symbol "BMMUF" and on the TSX Venture Exchange, in U.S. dollars under the symbol "BMM.U". NOTICE TO SHAREHOLDERS Under National Instrument 51-102, Part 4, subsection 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. BLACK MOUNTAIN CAPITAL CORPORATION UNAUDITED CONSOLIDATED BALANCE SHEETS (Expressed in U.S. dollars) March 31, 2007 December 31, 2006 (1) ASSETS CURRENT Cash and cash equivalents $ 438,536 $ 446,112 Loans, prepaids and receivables(Note 3) 2,340 2,340 440,875 448,452 Total assets $ 440,875 $ 448,452 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT Accounts payable and accrued liabilities $ 67,835 $ 67,976 Loan payable (Note 4) 342,936 342,936 Shareholders' equity Capital stock Authorized Unlimited number of common shares Unlimited number of Class A preferred shares Issued and outstanding – 11,033,514 common shares 2,649,089 2,649,089 Additional paid-in capital 971,859 971,859 Cumulative translation adjustment 383,820 377,085 Deficit (3,974,664 ) (3,960,493 ) Total shareholders’ equity 30,104 37,540 Total liabilities and shareholders’ equity $ 440,875 $ 448,452 The accompanying notes are an integral part of these consolidated financial statements. (1) Audited BLACK MOUNTAIN CAPITAL CORPORATION UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in U.S. dollars) Three Months Ended March 31, 2007 2006 REVENUE $ 2,081 $ 8,625 EXPENSES General and administrative expenses (Note 5) 7,424 7,773 Directors and management fees 11,906 - Interest expense (3,078 ) 5,123 16,252 12,896 Loss before other items (14,171 ) (4,271 ) OTHER ITEMS Write-down marketable securities - (3,876 ) Gain (loss) on sale of long-term investments - 13,237 Gain on settlement of debt - 23,633 Total other expenses - 32,994 Net income (loss) for the period (14,171 ) 28,723 Deficit, beginning of the period (3,960,493 ) (3,883,627 ) Deficit, end of the period $ (3,974,664 ) $ (3,854,904 ) Basic and diluted income (loss) per share $ (0.002 ) $ 0.005 Weighted average number of common shares outstanding 7,940,089 5,933,514 The accompanying notes are an integral part of these consolidated financial statements. BLACK MOUNTAIN CAPITAL CORPORATION UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in U.S. dollars) Three Months Ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) for the period $ (14,171 ) $ 28,723 Items not affecting cash: Write-down of marketable securities - 3,876 (Gain) loss on the sale of long-term investments - (13,237 ) Gain on settlement of debt - (23,633 ) Changes in non-cash working capital items Increase in marketable securities - (154 ) (Increase) decrease in loans and receivables - 611 Decrease in accounts payable (140 ) (44,958 ) Net cash used in operating activities (14,311 ) (48,772 ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds on sale of long-term investments - 13,272 Net cash provided by investing activities - 13,272 CASH FLOWS FROM FINANCING ACTIVITIES Net cash provided by financing activities - - Effect of foreign exchange on cash 6,735 23,351 Change in cash during the period (7,576 ) (12,149 ) Cash, beginning of the period 446,112 14,392 Cash, end of the period $ 438,536 $ 2,243 The accompanying notes are an integral part of these consolidated financial statements. BLACK MOUNTAIN CAPITAL CORPORATION NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS These interim consolidated financial statements should be read in conjunction with the Company’s most recent annual consolidated financial statements. 1. Basis of Presentation The consolidated financial statements contained herein include the accounts of the Company and its wholly-owned subsidiaries. The interim period consolidated financial statements have been prepared by the Company in accordance with Canadian generally accepted accounting principles. All financial summaries included are presented on a comparative and consistent basis showing the figures for the corresponding period in the preceding year. The preparation of financial data is based on accounting principles and practices consistent with those used in the preparation of annual consolidated financial statements. Certain information and footnote disclosure normally included in consolidated financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. These interim period statements should be read together with the audited consolidated financial statements and the accompanying notes included in the Company's latest annual report. In the opinion of the Company, its unaudited interim consolidated financial statements contain all adjustments necessary in order to present a fair statement of the results of the interim periods presented. Certain reclassifications have been made to the prior period financial statements to conform to the current period presentation. 2. Organization and Operations Black Mountain Capital Corporation (the "Company") is organized under the Yukon Business Corporations Act and changed its name from Mercury Partners &
